SENTENCIA
En vista del criterio de una pluralidad de este Tribunal, se revoca la sentencia del Tribunal de Circuito de Apelacio-nes de 14 de diciembre de 1998 y se modifica la resolución que dictó el Tribunal de Primera Instancia el 24 de junio de 1998 a los efectos de reducir la cantidad concedida por dicho foro a dos mil dólares ($2,000) mensuales. Así modifi-cada dicha resolución, se confirma y se devuelve el caso al Tribunal de Primera Instancia, Sala Superior de Baya-món, para la continuación de los procedimientos.
Así lo pronunció y manda el Tribunal y certifica la Se-cretaria del Tribunal Supremo. El
Juez Asociado Señor Hernández Denton
emitió una opinión de conformidad, a la que se unieron el Juez Presidente Señor Andréu García y el Juez Asociado Señor Corrada Del Río. El Juez Asociado Señor Fuster Berlingeri emitió una opinión concurrente, a *428la que se unió la Jueza Asociada Señora Naveira de Rodón. El Juez Asociado Señor Rivera Pérez emitió una opinión disidente. El Juez Asociado Señor Rebollo López no interviene.
(.Fdo.) Isabel Llompart Zeno

Secretaria del Tribunal Supremo

— O —